


Exhibit 10.1

 

Name of Grantee:

 

Grant Date:

 

Number of Shares:

 

Social Security Number:

 

 

WAL-MART STORES, INC.

STOCK INCENTIVE PLAN OF 2005

 

PERFORMANCE-BASED RESTRICTED STOCK AWARD

NOTIFICATION OF AWARD AND TERMS AND CONDITIONS OF AWARD

 

This Performance-Based Restricted Stock Award Agreement (the “Agreement”)
contains the terms and conditions of the performance-based restricted stock
award granted to you by Wal-Mart Stores, Inc., a Delaware corporation
(“Wal-Mart”), under the Wal-Mart Stores, Inc. Stock Incentive Plan of 2005, as
amended from time to time (the “Plan”).

 

1.     Grant of Restricted Stock. Wal-Mart has granted to you, effective on the
Grant Date (shown above), the right to receive the number of shares shown above
of the common stock of Wal-Mart, par value $0.10 per share (“Shares”), at the
end of the vesting period (as defined below). Before the Shares are vested, they
are referred to in this Agreement as “Performance-Based Restricted Stock.”

2.            The Plan Governs. The award and this Agreement are subject to the
terms and conditions of the Plan. The Plan is incorporated in this Agreement by
reference and all capitalized terms used in this Agreement have the meaning set
forth in the Plan, unless this Agreement specifies a different meaning. By
accepting this Agreement, you acknowledge receipt of a copy of the Plan and the
prospectus covering the Plan and acknowledge that the award is subject to all
the terms and provisions of the Plan and this Agreement. You further agree to
accept as binding, conclusive, and final all decisions and interpretations by
the Committee of the Plan upon any questions arising under the Plan, including
whether, and the extent to which, the performance goals described in Paragraph
5B. have been satisfied.

3.     Payment. The Performance-Based Restricted Stock is granted without
requirement of payment. However, if the Shares have not been previously issued,
you must pay the par value ($0.10) per Share no later than 10 business days
after the Grant Date. You will be advised if this is the case and you will be
given payment instructions at that time.

4.     Stockholder Rights. Your Performance-Based Restricted Stock will be held
for you by Wal-Mart until the applicable Vesting Date. You shall have all the
rights of a stockholder on shares of Performance-Based Restricted Stock that
vest. With respect to your unvested Performance-Based Restricted Stock,

A.    You shall have the right to vote such shares at any meeting of
stockholders of Wal-Mart;

B.    You shall have and the right to receive, free of vesting restrictions (but
subject to applicable withholding taxes) all cash dividends paid with respect to
such shares; and

 

 


--------------------------------------------------------------------------------

 

 

C.    Any non-cash dividends and other non-cash proceeds of such shares,
including stock dividends and any other securities issued or distributed in
respect of such shares shall be subject to the same vesting and forfeiture
conditions as the shares of Performance-Based Restricted Stock to which they
relate, and the term “Performance-Based Restricted Stock” when used in this
Agreement shall also include any related stock dividends and other securities
issued or distributed in respect of such shares.

5.

Vesting of Performance-Based Restricted Stock Award.

A.    Your Performance-Based Restricted Stock will vest as follows, provided you
have not previously incurred a Forfeiture Condition described in Paragraph 5B.
below:

Percentage of shares vesting

Cumulative percentage vested

Vesting Date

 

 

 

 

 

 

 

 

 

 

 

B.

Forfeiture Conditions.

1.            Satisfaction of Performance Goals. The Committee has adopted one
or more performance goals which must be met or exceeded during one or more
performance periods as a condition precedent to the vesting of the
Performance-Based Restricted Stock, which are described on Appendix A to this
Agreement. Unless the Company meets or exceeds the applicable performance goal
or goals for the applicable performance period or periods, as certified by the
Committee in accordance with the Plan, your Performance-Based Restricted Stock
award that would otherwise vest in whole or in part on any Vesting Date will not
vest and shall be immediately forfeited as of the last day of such performance
period.

2.            Other Forfeiture Conditions. Subject to Paragraph 5C. below, your
Performance-Based Restricted Stock that would otherwise vest on a Vesting Date
will not vest and shall be forfeited if, after the Grant Date and prior to the
Vesting Date, your continuous status as an Associate terminates or after the
Grant Date and on or prior to the Vesting Date,

a.            you: (i) have become or (ii) are discussing or negotiating the
possibility of becoming, or (iii) are considering an offer to become or have
accepted an offer or entered into an agreement to become an employee, officer,
director, partner, manager, consultant to, or agent of, or otherwise becoming
affiliated with, any entity competing or seeking to compete with Wal-Mart or an
Affiliate; or

 

 

 

2

 


--------------------------------------------------------------------------------

 

 

b.            you are subject to an administrative suspension, unless you are
reinstated as an Associate in good standing at the end of the administrative
suspension period, in which case the applicable number of shares of
Performance-Based Restricted Stock would vest as of the date of such
reinstatement.

C.    Accelerated Vesting; Vesting Notwithstanding Termination. Your
Performance-Based Restricted Stock will vest earlier than described in Paragraph
5A, and such earlier vesting date shall also be considered a “Vesting Date,”
under the following circumstances:

1.     If your Continuous Status as an Associate is terminated by your
Disability, your Performance-Based Restricted Stock that would have become
vested on a Vesting Date occurring no more than 3 months after your Continuous
Status as an Associate is so terminated will become vested on the date your
Continuous Status as an Associate is so terminated. “Disability” for this
purpose means you have a physical or mental condition resulting from bodily
injury, disease or mental disorder that constitutes total disability under the
Federal Social Security Act and for which you have actually been approved for
Social Security disability benefits.

2.     If you Retire, your Performance-Based Restricted Stock that would have
become vested on a Vesting Date occurring no more than 3 months after you Retire
will become vested on the day you Retire. “Retire” means that you cease to be a
full-time Associate (other than for Cause) upon or after reaching age 65.

3.     If your Continuous Status as an Associate is terminated by your death on
or after ten years of service or on or after the third anniversary of the Grant
Date, your Performance-Based Restricted Stock shall immediately become fully
vested.

4.     The Committee may, in its discretion, at any time accelerate the vesting
of your Performance-Based Restricted Stock on such terms and conditions as it
deems appropriate.

D.    Mandatory Deferral of Vesting. If the vesting of Performance-Based
Restricted Stock in any year could, in the Committee’s opinion, when considered
with your other compensation, result in Wal-Mart’s inability to deduct the value
of your Shares because of the limitation on deductible compensation under
Internal Revenue Code Section 162(m), then Wal-Mart in its sole discretion may
defer the Vesting Date applicable to your Performance-Based Restricted Stock
(but only to the extent that, in the Committee’s judgment, the value of your
Performance-Based Restricted Stock would not be deductible) until six months
following the termination of your Associate status.

E.    Elective Deferral of Restricted Stock. If you are eligible to make
deferrals under the Plan in accordance with Section 7.8 of the Plan and rules
and procedures relating thereto, you will be given the opportunity to defer the
Vesting Date applicable to your Performance-Based Restricted Stock. If this is
the case, you will be advised as to when any such deferral election must be
made.

 

 

 

3

 


--------------------------------------------------------------------------------

 

 

6.        Forfeiture of Performance-Based Restricted Stock. If you suffer a
forfeiture condition pursuant to Paragraph 5B., you will immediately forfeit
your Performance-Based Restricted Stock (including any cash dividends and
non-cash proceeds related to the Performance-Based Restricted Stock for which
the record date occurs on or after the date of the forfeiture), and all of your
rights to and interest in the Performance-Based Restricted Stock shall terminate
upon forfeiture without payment of consideration (except that if you paid par
value for the Performance-Based Restricted Stock the par value of the forfeited
shares of Performance-Based Restricted Stock will be returned to you). Forfeited
Performance-Based Restricted Stock, shall be reconveyed to Wal-Mart.

7.

Taxes and Tax Withholding.

 

A.    Upon the vesting of your Performance-Based Restricted Stock, you will have
income in the amount of the value of the Shares that become vested on the
Vesting Date, and you must pay income tax on that income.

 

B.    You agree to consult with any tax consultants you think advisable in
connection with your Performance-Based Restricted Stock and acknowledge that you
are not relying, and will not rely, on Wal-Mart for any tax advice. Please see
Section 9.F. regarding Section 83(b) elections.

 

C.    Whenever any Performance-Based Restricted Stock becomes vested under the
terms of this Agreement, you must remit, on or prior to the due date thereof,
the minimum amount necessary to satisfy all of the federal, state and local
withholding (including FICA) tax requirements imposed on Wal-Mart (or the
Affiliate that employs you) relating to your Shares. The Committee may require
you to satisfy these minimum withholding tax obligations by any (or a
combination) of the following means: (1) a cash, check, or wire transfer; (2)
authorizing Wal-Mart to withhold from the Shares otherwise deliverable to you as
a result of the vesting of the Performance-Based Restricted Stock, a number of
Shares having a Fair Market Value, as of the date the withholding tax obligation
arises, less than or equal to the amount of the withholding obligation; or (3)
in unencumbered Shares, which have been held for at least six months.

 

8.     Performance-Based Restricted Stock Not Transferable. Neither the
Performance-Based Restricted Stock, nor your interest in the Performance-Based
Restricted Stock, may be sold, conveyed, assigned, transferred, pledged or
otherwise disposed of or encumbered at any time prior to vesting applicable to
any award of Performance-Based Restricted Stock issued in your name. Any
attempted action in violation of this paragraph shall be null, void, and without
effect.


9.

Other Provisions.

A.    The value of the Shares under this Agreement will not be taken into
account in computing the amount of your salary or other compensation for
purposes of determining any pension, retirement, death, or other benefit under
any employee benefit plan of Wal-Mart or any Affiliate, except to the extent
such plan or another agreement between you and Wal-Mart specifically provides
otherwise.

 

 

4

 


--------------------------------------------------------------------------------

 

B.    Wal-Mart may, without liability for its good faith actions, place legend
restrictions upon the Performance-Based Restricted Stock or unrestricted Shares
obtained upon vesting of the Performance-Based Restricted Stock and issue “stop
transfer” instructions requiring compliance with applicable securities laws and
the terms of the Performance-Based Restricted Stock.

C.    Determinations regarding this Agreement (including, but not limited to
whether an event has occurred resulting in the forfeiture of or vesting of
Performance-Based Restricted Stock) shall be made by the Committee in accordance
with this Agreement, and all determinations of the Committee shall be final and
conclusive and binding on all persons.

D.    Neither this Agreement nor the Plan creates any contract of employment,
and nothing in this Agreement or the Plan shall interfere with or limit in any
way the right of Wal-Mart or an Affiliate to terminate your employment or
service at any time, nor confer upon you the right to continue in the employ of
Wal-Mart and/or Affiliate. Nothing in this Agreement or the Plan creates any
fiduciary or other duty to you owed by Wal-Mart, any Affiliate, or any member of
the Committee except as expressly stated in this Agreement or the Plan.

E.    Wal-Mart reserves the right to amend the Plan at any time. The Committee
reserves the right to amend this Agreement at any time.

 

F.

By accepting this Agreement,

1.     You agree to provide any information reasonably requested from time to
time, and

2.     You agree not to make an Internal Revenue Code Section 83(b) election
with respect to this award of Performance-Based Restricted Stock.

 

G.

This Agreement shall be construed under the laws of the State of Delaware.

 

                

 

 

 

5

 


--------------------------------------------------------------------------------

 

 

APPENDIX A

 

Performance Period(s):
_________________________________________________________________

__________________________________________________________________________________

Performance Goal(s):
__________________________________________________________________

__________________________________________________________________________________

 

 

 

 

6

 

 

 